Citation Nr: 0208103	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  96-48 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of residuals of gunshot wound of the right 
thigh, currently assigned a 10 percent rating.  

2.  Evaluation of neuropathy of the medial femoral cutaneous 
right nerve, currently assigned a non-compensable rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel 


INTRODUCTION

The veteran had active service from July 1967 to July 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1995 and subsequent rating decisions by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board notes that the veteran 
originally appealed the non-compensable rating assigned for 
residuals of gunshot wound to the right thigh.  During the 
course of the veteran's appeal, service connection was 
granted for neuropathy of the medial femoral cutaneous right 
nerve as it was determined that the veteran had that 
disability due to his gunshot wound to the right thigh.  He 
was assigned a non-compensable rating.  It is clear from the 
record that the veteran is seeking a higher rating for his 
gunshot wound to the right thigh to include the neuropathy 
issue.  In addition, an October 1995 hearing officer decision 
increased the non-compensable rating for residuals of gunshot 
wound to the right thigh to 10 percent.  The Board notes that 
the United States Court of Appeals for Veterans Claims ("the 
Court") has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of a higher rating remains in appellate status.  

The Board notes that the June 1995 rating decision granted 
service connection for post-traumatic stress disorder and 
assigned a 30 percent rating; granted service connection for 
fragment wound of the forehead and assigned a non-compensable 
rating; and denied service connection for fragment wound of 
the right shoulder, hypertension, and degenerative joint 
disease.  In addition, the October 1995 hearing officer 
decision granted service connection for gunshot wound of the 
left buttock and assigned a non-compensable rating.  Although 
the veteran was notified of these actions and of his 
procedural and appellate rights, he has not initiated an 
appeal as to any of these issues.  


FINDINGS OF FACT

1.  The veteran sustained a through and through gunshot wound 
to the right thigh which resulted in moderate injury to 
Muscle Group XIII.

2.  The veteran has a tender and painful scar due to his 
gunshot wound of the right thigh, but the scarring is not 
productive of limitation of motion or any other functional 
impairment.  

3.  The veteran's neuropathy of the medial femoral cutaneous 
right nerve is productive of wholly sensory nerve damage 
only.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of gunshot wound of the right thigh are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.56, 4.73, 
Part 4, Diagnostic Code 5313, effective prior to and as of 
July 3, 1997.

2.  Right thigh gunshot wound scar is 10 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Part 
4, Diagnostic Code 7804 (2001).

3.  The criteria for a compensable rating for neuropathy of 
the medial femoral cutaneous right nerve are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.123, 4.124, 
4.124a, Part 4, Diagnostic Code 8529 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
June 1995 rating decision; October 1995 hearing officer 
decision; July 1996 rating decision; July 1996 statement of 
the case; January 1997 rating decision; January 1997 
supplemental statement of the case, and March 2002 
supplemental statement of the case, of the reasons and bases 
for the denial of his claim.  The Board concludes that the 
discussions in the rating decisions, hearing officer 
decision, statement of the case, and supplemental statements 
of the case, informed the veteran of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the veteran's service medical records, VA outpatient 
records, and a June 1996 private medical report have been 
obtained.  The veteran was afforded VA examinations in May 
1995, December 1996, and October 1997.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of his 
claim.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

The Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, the Board finds that the veteran has not been 
prejudiced by the Board's consideration of the merits of his 
claim, as set forth below.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO considered the impact of VCAA in the 
March 2002 supplemental statement of the case.  In short, the 
Board finds that the veteran has been given adequate notice 
of the need to submit evidence or argument and that he is not 
prejudiced by this decision. 


Background

The service medical records reveal that the veteran sustained 
a shell fragment wound to the right thigh and buttocks in 
February 1968.  There was no clinical evidence of fracture on 
examination or x-ray.  Distal pulses were noted to be 
"o'k."  Three weeks later, it was noted that the veteran's 
gunshot wound to the right thigh was a through and through 
injury.  The examiner indicated that the entrance and exit 
wounds had been sutured.  However, the wound became infected 
and was reopened.  Material was removed from the open wound.  
A couple of days later, it was noted that the wound looked 
good with no sepsis present.  In July 1969, the veteran 
underwent a discharge examination.  It was noted that he had 
a scar on his right thigh, but it was not described.  No 
other residuals of the right thigh injury were shown.

In May 1995, the veteran was afforded a VA general medical 
examination.  The examiner stated that he had a scar on his 
right thigh.  The veteran was also afforded a VA scar 
examination.  The examiner indicated that the veteran had 
sustained a gunshot wound to the right thigh during service.  
Physical examination revealed a 5-inch long and 1 and 1/2 to 
2-inch wide scar on the right thigh.  There was muscle tissue 
loss below the scar.  The veteran stated that the scar 
originally became infected and had to be opened up.  The 
veteran related that currently, the scar gave him problems on 
walking great distances as well as pain in the areas around 
the scar.  The examiner confirmed that there was a painful 
situation in regard to the scar.  The diagnosis was gunshot 
wound scar of the right thigh with pain on exertion.  

In September 1995, the veteran testified at a personal 
hearing before a hearing officer.  At this hearing and in 
written correspondence, he presented his assertions regarding 
his residuals of the right thigh injury.  The veteran related 
that during service, he was shot in the right thigh, the 
bullet probably hit muscle, and it exited out the back of his 
right thigh.  Before exiting his thigh, it also hit his 
buttock.  After being sewn up, the veteran related that the 
right thigh wound became infected and swelled up so the wound 
was reopened.  Currently, the veteran related that he could 
not walk very far or stand for extended periods due to pain 
in the area of the scar.  He described it as being a 
throbbing and shooting type of pain.  The veteran also stated 
that when he gets tired and weak, his leg gets uncoordinated.  
In addition, he experiences muscle spasm.  

In a June 1996 report, Mark E. Huff, Jr. M.D., P.A., stated 
that the veteran related that he had sustained a bullet wound 
to the right thigh which was a through and through injury, it 
entered posterior medially in the proximal thigh and exited 
anterior medially which produced an oblique path.  Dr. Huff 
noted that the scar was an oblique scar between the entrance 
and exit wounds.  The veteran had not had any difficulty or 
medical attention for the scar.  He had not had bleeding or 
recurrence of infection, but he did complain of tenderness 
and sensitivity.  Physical examination revealed a decrease in 
light touch and pinprick below the oblique scar involving the 
lower anterior medial thigh.  This decrease in sensation went 
to about the mid thigh.  There was an oblique scar in the 
anterior medial aspect of the proximal right thigh that was 
about a centimeter wide and measured about 10 centimeters in 
length.  There was a defect in the scar involving primarily 
the abductor muscles.  It did not produce any contracture of 
any motion about the hip on the right.  There was tenderness 
to light touch and to pressure.  The diagnosis was bullet 
wound of the right anterior medial thigh, through and through 
with residual painful oblique scar of the right anterior 
medial thigh.  

In December 1996, the veteran was afforded a VA muscle 
examination.  Physical examination revealed that the veteran 
walked with a normal gait and was able to remove his pants 
and shoes without difficulty.  He was able to move in and out 
of the examining chair without difficulty.  Examination of 
the adductor region of the right inner proximal thigh 
demonstrated a residual transverse scar of 12 centimeters in 
length with a 2-centimeter maximum width.  There was no 
hypertrophy of the scar.  There was no undue tenderness of 
the scar.  There were no residual effects in the hip or knee 
joint.  The examiner stated that he could not identify any 
loss of muscle.  Circumferential measurements of the tights 
were equal bilaterally.  There was hyperesthesia distal to 
the scar along the medial thigh.  The examiner noted that the 
entrance and exit wounds were no longer present since those 
areas were removed with the surgery and the residual scar 
represented both.  The impression was residuals of gunshot 
wound of the inner medial proximal thigh, right, and 
neuropathy of the medial femoral cutaneous, right.  

In October 1997, the veteran was afforded another VA scar 
examination.  The examiner stated that the neuropathy 
extended from the scar distally for approximately 14 inches 
and did not effect the knee.  It ended just prior to the 
knee.  The veteran stated that it was sometimes a burning 
sensation, but more often a loss of feeling.  There was no 
muscle loss.  There was no loss of function either above or 
below the scar at the hip or the knee.  The diagnosis was 
gunshot wound scar of the right thigh with neuropathy for 14 
inches distal to the scar and no loss of function.  


Analysis

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  Our review reflects that the veteran's 
disabilities have has not significantly changed and that 
uniform ratings are appropriate.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14.  In 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

Muscle Group XIII

The schedular criteria for muscle injuries evaluated as well 
as the provisions of 38 C.F.R. §§ 4.55, 4.56 which relate to 
evaluation of muscle injuries were revised effective July 3, 
1997.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 3-97.

Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  See 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also 
McCay v. Brown, 9 Vet. App. 183,187 (1996).

In this case, the revised schedule was not promulgated to 
substantively change the criteria, but rather "to update this 
portion of the rating schedule to ensure that it uses current 
medical terminology and unambiguous criteria."  62 Fed. Reg. 
at 30,235.

A review of the pertinent regulations, specifically 38 C.F.R. 
4.73, Diagnostic Code 5313, reveals no changes in the 
evaluations granted for the classifications of disability 
from muscle injuries (slight, moderate, moderately severe, 
and severe).

Prior to the revisions for rating muscle injuries, the 
regulations classified muscle injuries into four general 
categories: slight, moderate, moderately severe, and severe.  
Separate evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the velocity, projector and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which result in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation.  38 C.F.R. § 4.56.

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty.

A history of healing with good functional results without 
consistent complaints of the cardinal symptoms of muscle 
injury or painful residuals is also contemplated.  Objective 
findings of a slight disability including minimal scar, 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus, and no significant impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56 (a).

Moderate disability of the muscle anticipates a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  38 
C.F.R. § 4.56(b).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss.  38 C.F.R. § 4.56(c).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  Objective 
findings may include a ragged, depressed and inherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with decreased muscles of the non-major side 
indicate severe impairment of function.  38 C.F.R. § 4.56(d).

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electro-diagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d).

In addition, in rating injuries of the musculoskeletal 
system, attention is first given to the deepest structures 
injured (bones, joints and nerves).  A through-and-through 
injury, with muscle damage, is at least a moderate injury for 
each group of muscles damaged.  Entitlement to a rating of 
severe grade is established when there is a history of a 
compound comminuted fracture and definite muscle or tendon 
damage from the missile.  3 8 C.F.R. § 4.72.

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72. 
See 62 Fed. Reg. 30,237-240 (1997).  For instance, 38 C.F.R. 
§ 4.72 was removed and the provisions contained in that 
regulation was incorporated into the provisions of 38 C.F.R. 
§ 4.56.

Under the revised 38 C.F.R. § 4.56, governing the evaluation 
of muscle disabilities, (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5313, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56 (d)(4). 

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.  

The Board notes that both the old and new versions of the VA 
regulations governing muscle disabilities are equally 
favorable to the veteran with regard to right thigh gunshot 
wound injury and not substantively different with regard to 
this injury.  Thus, the analysis below applies to both 
versions of the regulations.  Similarly, consideration of the 
old and new criteria is not prejudicial as the distinctions 
are minor.

Muscle Group XIII on the posterior thigh functions in 
extension of the hip and flexion of the knee; outward and 
inward rotation of flexed knee; acting with the rectus 
femoris and sartorius (see Muscle Group XIV, 1, 2) 
synchronizing simultaneous flexion of hip and knee and 
extension of hip and knee by belt-over-pulley action at knee 
joint.  It includes the muscles of the posterior thigh group, 
hamstring complex of 2-joint muscles: (1) biceps femoris; (2) 
semimembranosus; and (3) semitendinosus.  An injury to Muscle 
Group XIII will be rated as noncompensable if slight, as 10 
percent disabling if moderate, and a 30 percent disabling if 
moderately severe.  A severe injury will be rated as 40 
percent disabling.  38 C.F.R. Part 4, Code 5313

VA regulations provide that the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  The veteran's 
gunshot wound to the right thigh resulted in none of these 
cardinal signs and symptoms.  He is currently rated under 
Diagnostic Code 5313, indicative of muscle damage to Muscle 
Group XIII.  The inservice medical records show that the 
veteran sustained a through and through injury to the right 
thigh, however, no muscle damage was indicated.  In addition, 
there was no fracture.  However, the May 1995 examination 
indicated that there was muscle tissue loss below the scar.

In considering the veteran's gunshot wound under the 
applicable criteria, a through and through injury to the 
muscle warrants at least a rating for moderate disability of 
the muscle under both the old and new versions of the rating 
criteria.  There was no indication of muscle damage at the 
time of this initial gunshot wound injury and, currently, 
there is some discrepancy as to whether there is muscle loss.  
However, since one report noted muscle tissue loss, the 
veteran's residual of gunshot wound to the right thigh is 
considered by the Board to be at least a moderate disability 
which warrants a 10 percent rating, as is currently assigned.  
In order for a higher rating to be warranted under either the 
old or new rating criteria, the evidence would have to show 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  This is not the case here.  Post-service medical 
records showed that, in addition to the muscle tissue loss, 
the veteran currently has residual nerve damage due to this 
injury as well as a painful scar.  The nerve damage will be 
addressed separately, as will the scar.  The veteran does not 
exhibit any of the required symptoms for moderately severe 
muscle injury.  Although the veteran claims weakness of the 
right leg, this was not shown objectively.  In particular, 
Dr. Huff establish that there was a satisfactory gait and 
strength was 5/5 in the hip flexors, quadriceps, hamstring 
abductors and adductors.  Such findings are not indicative of 
loss of power, incoordination or weakness.  The fact that 
gait was described as a little cautious does not establish 
fatigue or uncertainty of movement.  The testimony that his 
leg draws up is not confirmed by any report and is accorded 
less probative value.  The Board finds the objective evidence 
to be more probative than the veteran's statements because 
the veteran was afforded several examinations, but none of 
the listed symptoms were shown on any of those examinations.  
The examination reports are competent and more probative than 
lay statements.  As such, a higher rating is not warranted 
under Diagnostic Code 5313.  

In addition, the Board has considered whether a higher rating 
would be warranted based on limitation of motion, painful 
motion, or on any other basis based on other functional 
impairment with consideration of the directives of DeLuca.  
In this case, the veteran does not have compensable 
limitation of motion or painful motion of the right thigh, 
hip, and/or knee.  The Board is aware that there is a 
conflict between the statement of Dr. Huff and the VA 
examinations.  The Board concludes that the VA examinations 
are more probative as the examinations establish the absence 
of joint involvement.  Regardless, the limitation of motion 
noted by Dr. Huff is not associated with joint pathology, 
accompanied by pain or significantly limiting.  As such, a 
higher rating on the basis of limitation of motion/painful 
motion is not warranted.  Therefore, in light of the 
foregoing, DeLuca is not for application.  

Dr. Huff also notes a history of back pain due to a limp.  
However, Dr. Huff does not confirm this report, rather, he 
only states that there is a history of such.  His actual 
clinical record, establishing a satisfactory gait and no 
limp, is more probative that the "history of" 
determination. 

Accordingly, the Board finds that there is no basis for a 
rating in excess of 10 percent for residuals of the muscle 
injury.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show since his initial inservice treatment for the gunshot 
wound of the right thigh, that the residuals thereof now 
causes or has in the past caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  Although the 
veteran has indicated that he is unemployed, the veteran 
suffers from other disabilities to include psychiatric 
impairment.  The record does not show that any marked 
interference with his employment is due to residuals of the 
right thigh gunshot wound.


Right Thigh Scar

The veteran has residual scarring due to the gunshot wound to 
the right thigh.  There is a residual transverse scar of 12 
centimeters in length with a 2-centimeter maximum width.  
There was no hypertrophy of the scar.  However, the scar is 
tender and causes the veteran pain, particularly upon 
exertion.  The Board notes that the veteran's assertions of 
pain in the area of the scar are credible, as he is competent 
to state that he has pain.  In addition, this was 
corroborated on examinations.  

The Board has also considered whether a separate evaluation 
for the residual right thigh scar is warranted.  A scar is 
not a compensable condition unless the veteran experiences 
some complications with the scar; the current state of the 
record does in fact document the complication of pain and 
tenderness.  This pain and tenderness have been attributed to 
the residual scarring and not to another residual of the 
right thigh gunshot wound.  Accordingly, pursuant to Esteban, 
a separate disability rating is warranted for this painful 
and tender scar.  However, since there is no limitation of 
motion or other functional impairment due to the scarring, a 
rating in excess of 10 percent is not warranted.  38 C.F.R. § 
4.118; Diagnostic Codes 7804, 7805.

Accordingly, the Board finds that a 10 percent rating for 
residual scar due to gunshot wound of the right thigh is 
appropriate.  The evidence supports the claim.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show since his initial inservice treatment for the gunshot 
wound of the right thigh, that the residual scarring now 
causes or has in the past caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  Although the 
veteran has indicated that he is unemployed, the veteran 
suffers from other disabilities to include psychiatric 
impairment.  The record does not show that any marked 
interference with his employment is due to the scarring of 
the right thigh.


Right Medial Femoral Cutaneous Nerve

With regard to the nerve damage, the evidence shown that the 
nerve damage involves the medial femoral cutaneous nerve on 
the right.  There is a decrease in light touch and pinprick 
below the oblique scar involving the lower anterior medial 
thigh and hyperesthesia distal to the scar along the medial 
thigh.  This decrease in sensation goes to about the mid 
thigh..  Specifically, the neuropathy extends from the scar 
distally for approximately 14 inches and does not effect the 
knee or any other joint.  There is no functional impairment.  

The veteran's neuropathy of the right medial femoral 
cutaneous nerve is currently rated as noncompensable under 
Diagnostic Code 8529, for paralysis of the external cutaneous 
nerve of the thigh.  Severe to complete paralysis warrants a 
10 percent rating, and mild to moderate paralysis warrants a 
noncompensable rating.  38 C.F.R. § 4.124a, Diagnostic Code 
8529.  The term "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less than the type 
picture for complete paralysis given for each nerve.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, moderate degree.  

The Board does not find that the evidence shows complete 
paralysis of this nerve.  The veteran retains strength and 
movement of the extremity.  He is able to walk and remove 
clothes normally.  Such findings are not consistent with 
complete paralysis.  The Board finds that the veteran has 
just a wholly sensory deficit.  38 C.F.R. §§ 4.123, 4.124.  
There is no evidence of limitation of motion, weakness, or 
any symptoms other than loss of feeling or o a burning 
sensation.  While the veteran has pain, this pain has been 
specifically attributed to the scarring itself.  Since the 
veteran's involvement is wholly sensory, a rating in excess 
of that for moderate impairment may not be assigned.  In 
order for a higher rating to be warranted, the evidence would 
have to show severe to complete paralysis.  This is not the 
case here.  

Accordingly, the Board finds that the current noncompensable 
rating is appropriate.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show since his initial inservice treatment for the gunshot 
wound of the right thigh, that the residual nerve damage now 
causes or has in the past caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  Although the 
veteran has indicated that he is unemployed, the veteran 
suffers from other disabilities to include psychiatric 
impairment.  The record does not show that any marked 
interference with his employment is due to the nerve damage 
due to the right thigh gunshot wound.



ORDER

A 10 percent rating is granted for right thigh gunshot wound 
scar, subject to the law and regulations governing the 
payment of monetary benefits.

A compensable rating for neuropathy of the medial femoral 
cutaneous right nerve is denied.

A rating in excess of 10 percent for residuals of gunshot 
wound of the right thigh is denied. 


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

